Name: Council Regulation (EEC) No 790/82 of 2 April 1982 extending the 1981/82 marketing year for the sheepmeat and goatmeat sectors
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5. 4. 82 Official Journal of the European Communities No L 91 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 790/82 of 2 April 1982 extending the 1981/82 marketing year for the sheepmeat and goatmeat sectors HAS ADOPTED THIS REGULATION :THE COUNCIL OF THE EUROPEAN COMMUNITIES, Article 1 The 1981 /82 marketing year for sheepmeat and goat ­ meat shall end on 25 April 1982 and the 1982/83 marketing year shall commence on 26 April 1982. Article 2 Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat (1 ), as last amended by Regulation (EEC) No 899/81 (2), and in particular Article 3 (3) and (5) thereof, Having regard to the proposal from the Commission, Whereas it has become necessary to reconsider all the matters bearing on the fixing of prices for the coming year, which will involve delay in the fixing of these prices ; whereas it is accordingly necessary to extend the 1981 /82 marketing year for sheepmeat and goat ­ meat until 25 April 1982 and to fix seasonally adjusted basic prices, intervention prices and derived interven ­ tion prices in respect of the corresponding period, The seasonally adjusted basic prices, intervention prices and derived intervention prices for the period from 5 to 25 April 1982 shall be those laid down in the Annex hereto . Article 3 This Regulation shall enter into force on 5 April 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 April 1982. For the Council The President P. de KEERSMAEKER (') OJ No L 183, 16. 7. 1980, p . 1 . 0 OJ No L 90, 4. 4. 1981 , p . 26 . No L 91 /2 Official Journal of the European Communities 5. 4. 82 ANNEX Week beginning Week No Basic price Intervention price (ECU per 100 kg) Derived intervention price (ECU per 100 kg) 5 April 1982 1 408-00 346-80 329-80 12 April 1982 2 408-00 346-80 329-80 19 April 1982 3 408-00 346-80 329-80